Motion Granted; Dismissed and Memorandum Opinion filed April 24, 2012.




                                          In The

                          Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00080-CR
                                    ____________

                           LUCIANO ROSALES, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 262nd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1321835


                            MEMORANDUM OPINION

       A written request to withdraw the notice of appeal, accompanied by a handwritten
letter signed by appellant, has been filed with this court. See Tex. R. App. P. 42.2. In the
handwritten letter, appellant expresses his desire not to pursue his appeal. Because this
court has not delivered an opinion, we grant appellant’s request.

       Accordingly, we order the appeal dismissed. We direct the clerk of the court to
issue the mandate of the court immediately.

                                      PER CURIAM


Panel consists of Chief Justices Hedges and Justices Seymore and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).